Citation Nr: 1811670	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  07-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for cysts to include as a result of exposure to herbicide agents.

2.  Entitlement to a compensable disability rating for hearing loss of the left ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to September 1969 including service in the Republic of Vietnam during the Vietnam War.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

These matters were previously before the Board, and, in October 2011 and March 2017, they were remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of cysts, and he was not found to have cysts during the pendency of the appeal. 

2.  The Veteran's right ear was assigned a hearing level of Level I throughout the period on appeal.
	
3.  The hearing acuity in the Veteran's left ear was shown to be productive of Level I hearing impairment throughout the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cysts have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for a compensable disability rating for hearing loss of the left ear have not been met.  38 U.S.C. 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, the Veteran has been provided audiological examinations which describe the functional impact of his hearing loss, including on his ability to work.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

This matter was previously remanded in order to associate additional treatment records with the claims file as well as to provide the Veteran with additional VA examinations.  Additional treatment records file were associated with the claims file and additional VA examinations have been provided in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Skin Rashes

The Veteran is seeking service connection for cysts.  Additionally, he has filed separate claims for skin conditions other than cysts, such as a scar for squamous cell carcinoma and eczema, but these claims have been previously considered and finally adjudicated.  Therefore, the Board shall not address any skin condition other than cysts or cyst-like conditions in this decision.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions for specific diseases associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  Here, exposure to herbicide agents is presumed based on the Veteran's service in the Republic of Vietnam during the Vietnam War.  However, recurrent cysts are not a condition that is presumptively linked to exposure to herbicide agents.

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that herbicide exposure led to the development of the claimed disability after service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records show that the Veteran sought treatment for a number of skin conditions during service, but his service treatment records are silent for a diagnosis of a cyst.  The Veteran's skin was evaluated as normal during his service separation examination.

The Veteran underwent a VA general examination in December 1984.  The examiner indicated that the Veteran had no allergy history and did not diagnose the Veteran with cysts or neoplasms.  

The Veteran sought treatment for a cyst which was excised in December 2005.

A September 2006 private medical opinion indicated that the only skin condition caused by herbicide agent exposure was cystic acne, but the opinion did not diagnose the Veteran with cystic acne.

The Veteran underwent a VA examination in November 2011 at which he was diagnosed with a number of skin conditions, but he was not diagnosed with a cyst or a cyst-like condition.

In March 2017, the Board noted the Veteran's reports of a history of cysts or neoplasms which he believed were related to sun and/or herbicide exposure in Vietnam.  The VA examiner in November 2011 while noting that no cysts or neoplasms were present, did make note of residual scarring from a previous cyst excision from the Veteran's neck.  Private treatment records also reflected an excision of a back lesion in December 2004 diagnosed as benign keratosis, as well as an excised skin lesion on the back of the head in August 2006, that were not addressed.  Unfortunately, the examiner did not opine as to the etiology of the previous neoplasm, so the Board remanded for clarification.

The Veteran underwent another examination in July 2017 at which he was diagnosed with a number of skin conditions, although not with a cyst or a cyst-like condition.  The examiner indicated that the Veteran was only diagnosed with a previously removed cyst in the remote past, but after separation of service.  The Veteran did not report a recent history of cysts.

The examiner noted that service treatment records were negative for any complaints of skin cysts or skin disorders and the Veteran's separation physical was silent for any skin lesions per the record.  In the post-military records, specifically those from the private Dermatologist and the VA Dermatologist, there is only mention of a cyst removed from the right calf in the remote past.  The Veteran does not recount any further treatments for cyst lesions other than the one several years after service.  The focus noted in post-military records was the Veteran's seborrheic dermatitis, eczema, actinic keratosis, and his remote history of squamous cell carcinoma of the right ear.  The post-military notes confirm the history of seborrheic dermatitis which on physical exam is the only skin disorder that is currently symptomatic, and which was only minimal in extent at the time of the examination.  The Veteran did have a history of eczema that involved the lower extremities, but which was currently asymptomatic and controlled with topical medications.  He had a remote history of squamous cell carcinoma of the right ear which was removed in 2005 and has not shown any signs of recurrence in the past 12 years.  

The examiner explained that skin cysts are non-cancerous closed pockets or pouches of tissue that are filled with fluid or other material.  Cysts can develop as a result of infection, clogging of sebaceous glands or around foreign bodies.  Given there is no documentation of the cyst or its removal, the exact cause and time of occurrence remains obscure.  However, there is no available medical evidence that supports the development of cysts due to sun or herbicide exposure.  The exact cause of seborrheic dermatitis is not known but    may be related to a fungus that is in the oil secretion on the skin, an inflammatory response related to psoriasis or it may be seasonal with episodes tending to be worse in the early spring and winter. There are no available studies that definitively associate seborrheic dermatitis with sun exposure or herbicide exposure.  The eczema has been persistent on the lower    extremities.  The cause of eczema is a combination of hereditary and    environmental factors such as allergies and exposure to certain irritants.  As noted in the Dermatology note in Sept 2008, it was felt that actually the therapy for his eczema had ingredients that may have further aggravated his symptoms.  Once that was rectified, the Veteran had enjoyed good control of his symptoms. While the eczema can be associated with some sort of irritant such as a herbicide, there is still no record of treatment for years post military (2005 is the earliest records noted regarding any dermatology condition) to suggest that the initiating agent was while the Veteran was in the service.  If eczema was to occur as the result of dry skin, the onset of symptoms would be immediate and not delayed for years.  Squamous cell carcinoma of the skin can be associated with excessive sun exposure.  However with the diagnosis being 35 years post active military, one could only speculate that it had any association with sun exposure while in the service.  The scarring from the MOHRS procedure on the right ear is almost undiscernible and is not associated with any pain or breakdown of skin.  Actinic keratosis is a precancerous lesion that the Veteran had been treated for multiple times in the past few years that is related to sun exposure.  Again there are only records of this documented several years post-military.  Therefore it is less likely than not that the Veteran has any skin condition    to include cysts, seborrheic dermatitis, eczema, actinic keratosis and squamous cell carcinoma of the skin, this secondary to sun and/or herbicide exposure.

In a July 2012 statement, the Veteran indicated that his earliest treatment for cyst removal was 40 years prior to the statement (since approximately 1972).  

The weight of the evidence indicates that the Veteran does not have a current diagnosis of cysts or a cyst-like condition.  As previously noted, the Veteran does have other previously diagnosed skin conditions, but claims for those conditions have already been previously litigated; and are not within the scope of this appeal.  Without a current diagnosis of cysts or a cyst-like condition or a diagnosis during the pendency of the appeal, the Veteran cannot sustain a claim for service connection.  Degemetich v. Brown, 104 F.3d 1328, (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for cysts is denied.

Hearing Loss

The Veteran is seeking a compensable rating for his hearing loss of the left ear.  Unfortunately, the criteria for a compensable disability rating have not been met.

The Veteran first filed for service connection in April 2006, and, in April 2007, the RO granted service connection and assigned a noncompensable rating effective the date the claim was received.  The Veteran appealed his initial disability rating.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  Speech discrimination scores must be determined using a recording of the Maryland CNC word list.  Id.  See also Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran's treatment records and statements indicate that he has experienced hearing loss throughout the period on appeal.  The Veteran also made multiple statements indicating that his hearing loss continued to increase in severity throughout the period on appeal.  Finally, treatment records indicate that the Veteran has used hearing aids throughout the period on appeal.

The Veteran underwent a VA examination in March 2007.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
60
70
60
50
60
LEFT
25
30
25
65
65

The average pure tone threshold in the right ear was 60 decibels and 46.25 decibels in the left ear.  The Veteran's speech recognition score was 92 percent in the right ear and 100 percent in the left ear.  

The Veteran underwent another VA examination in February 2008.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
55
65
60
55
60
LEFT
10
15
25
60
65

The average pure tone threshold in the right ear was 60 decibels and 41.25 decibels in the left ear.  The Veteran's speech recognition score was 88 percent in the right ear and 100 percent in the left ear.  

The Veteran underwent another VA examination in December 2011.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
55
65
50
50
60
LEFT
10
15
30
60
70

The average pure tone threshold in the right ear was 56 decibels and 44 decibels in the left ear.  The Veteran's speech recognition score was 88 percent in the right ear and 96 percent in the left ear.  The examiner indicated the Veteran's hearing loss does not impact the Veteran's ability to work.

The Veteran underwent another VA examination in June 2017.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
60
65
60
65
65
LEFT
30
30
50
70
70

The average pure tone threshold in the right ear was 64 decibels and 55 decibels in the left ear.  The Veteran's speech recognition score was 84 percent in the right ear and 100 percent in the left ear.  The examiner indicated that he cannot hear as well as he previously could, and he has difficulty hearing in the presence in background noise.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  

A change in law occurred during the pendency of this appeal.  Previously, the law required that the non-service connected ear be considered normal when rating unilateral hearing loss, except when such hearing loss in the non-service-connected ear would be independently rated as compensable disabling.  See 38 C.F.R. § 3.383 (2008).  Now, the law allows for compensation for hearing loss as if both ears were service-connected if the service-connected hearing loss is ratable as at least 10 percent disabling and the non service-connected hearing loss meets the standard for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 unless the non service-connected hearing loss is the result of the Veteran's willful misconduct.  See 38 C.F.R. § 3.383 (2011).  However, regardless of which version of the regulations is used, a compensable rating is not supported for the Veteran's left hear hearing loss.

The Board will consider first whether the right ear has hearing loss under 38 C.F.R. § 3.385.  Here, the Veteran showed hearing loss throughout the period on appeal as the decibel loss in his right ear was over 40 dB throughout the period on appeal.  However, the left ear is not shown to be ratable at 10 percent.

As such, for rating purposes, the Veteran is assigned a numeric designation of Level I for the right ear that has not been granted service connection (of note, this would be the same, even if the right ear was rated based on the examination results).

At the March 2007 VA examination, the left ear had a pure tone average of 46.25 dB and a speech recognition score of 100 percent; therefore, the left ear warranted a designation of I.  As discussed above, the Veteran's right ear is assigned a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in March 2007 was noncompensable.

At the February 2008 VA examination, the left ear had a pure tone average of 41.25 dB and a speech recognition score of 100 percent; therefore, the left ear warranted a designation of I.  Again, the Veteran's right ear is assigned a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in February 2008 was noncompensable.

 At the December 2011 VA examination, the left ear had a pure tone average of 44 dB and a speech recognition score of 96 percent; therefore, the left ear warranted a designation of I.  Again, the Veteran's right ear is assigned a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in December 2011 was noncompensable.

At the June 2017 VA examination, the left ear had a pure tone average of 55 dB and a speech recognition score of 100 percent; therefore, the left ear warranted a designation of I.  Again, the Veteran's right ear is assigned a designation of I.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in June 2017 was noncompensable.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test, § 4.86 does not apply.

The Veteran has provided lay reports of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  The schedular rating criteria, however, are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Here, the weight of the evidence fails to demonstrate that the Veteran is entitled to a compensable disability for his hearing loss of the left ear, and his claim is denied.  

Ultimately, regardless of which version of the regulations is used, a compensable rating is not warranted.  To this point, even if the Veteran was service connected for bilateral hearing loss a compensable rating would not be warranted.  The left ear was consistently shown to warrant a Level I designation.  The right ear was consistently shown to be worse, but the highest Roman numeral designation shown during the course of the appeal was using Table VIA with exceptional hearing patterns in either 2008 or 2017.  However, even then a designation of Level V would be warranted which would still fall short of what was necessary for a compensable rating. 

Extraschedular

The Veteran's representative expressly raised the issue of entitlement to an extraschedular disability rating in a February 2018 appellate brief.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's hearing loss is specifically contemplated by the schedular rating criteria.  The Veteran is claiming that he is entitled to a higher rating, and his predominant complaints difficulty hearing.  First the Board notes that this complaint is not unique or unusual, and therefore there is no adequate basis for an extraschedular disability rating.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Additionally, the Board already takes into consideration the functional impact of the Veteran's hearing loss including his ability to work; see Martinak; and, as such, the Board is tasked with taking all of the Veteran's symptoms into consideration when evaluating hearing loss.  

The Board notes that the Veteran uses assistive devices such as hearing aids, but this alone does not make the Veteran's disability unique or unusual, and their use alone does not mean the schedular rating criteria do not adequately describe the symptoms of the Veteran's service-connected disabilities, so as to trigger referral for extraschedular consideration.  First, the use of a hearing aids is not unexpected when a person experiences difficulty hearing.  That is, it is not a unique or unusual result of a disability.  Second, the use of an assistive device is not a "symptom" of the Veteran's disability; rather, it is the result of symptoms such as hearing loss.  In other words, the Veteran uses hearing aids because of hearing loss, but hearing loss is a symptom that the Board considers when determining severity of the disability contemplated by the schedular rating criteria.


ORDER

Service connection for cysts is denied.

A compensable disability rating for hearing loss of the left ear is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


